COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-217-CV



DONALD SWEARINGIN, BILLY JACK	APPELLANTS

SWEARINGIN, BEVERLY HOOKER, 

CONNIE MORRIS, AND FRANKIE

MAE SMITH



V.



TERRY ELLIS, INDIVIDUALLY AND 	APPELLEES

AS TRUSTEE AND ATTORNEY IN 

FACT FOR VIVIAN SWEARINGIN,

DONNA MULLEN, INDIVIDUALLY 

AND AS TRUSTEE AND ATTORNEY 

IN FACT FOR VIVIAN SWEARINGIN,

VIVIAN SWEARINGIN, AND LORAINE

ELLIS



----------

FROM COUNTY COURT AT LAW OF PARKER COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered appellant’s “Amended Motion To Dismiss Appeal.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.

PER CURIAM	

PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED: September 23, 2004



        

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.